DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are moot in view of the new grounds of rejection presented below.
In regards to the amendments to claims 6 and 13, attention is brought to the fact that a 3D image and a 2D image will inherently have pixel dimensions of LxMxN and LxM, respectively. 
In regards to the amended claim limitation of “interpolate color values for one or more pixels based at least in part on color values of adjacent pixels”, attention is brought to column 15, lines 14-17 of Xu, wherein the reference explicitly discloses that “each depth measurement or a subset of the depth measurement can be matched with a spectroscopic signal to provide color information relative to the measured position of the sample”. Further, column 16, lines 4-9, disclose “the resulting spectroscopy signal is then assigned a color using color mapping to generate a spectroscopy image. The spectroscopy image is overlaid on top of the OCT image to obtain the combined image.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,953,911 to Xu et al., in view of US Publication 2018/0027159 to Dillon et al., and in further view of US Publication 2016/0148375 to Oh et al.

In regards to claims 1-3 and 5, Xu discloses and shows in Figures 3-4, 11A-11B, an apparatus and method for acquiring images of a subject (col. 1, ll. 52-59; col. 2, ll. 15-26) comprising: 
an OCT imaging apparatus (44) comprising an OCT light source, an interferometer having a reference arm and a sample arm, and a scanner that conveys OCT light toward a plurality of points of the subject and returned from the plurality of points of the subject, in the sample arm (col. 2, ll. 15-26; col. 13, ll. 12-21; col. 14, ll. 64 to col. 16, ll. 9); 
a reflectance imaging apparatus comprising a visible light source (30) to direct visible light toward a subset of the plurality of points of the subject and an image sensor (38) that forms a reflectance image from returned visible light from the subset of the plurality of points, wherein the visible light and returned visible light are conveyed by the scanner (col. 2, ll. 15-26; col. 10, ll. 19-67; col. 11, 1-36; col. 14, ll. 64 to col. 16, ll. 9); 
processing and control logic (40) configured to process and combine the returned reflectance image to OCT measured data from the interferometer (col. 2, ll. 15-26; col. 10, ll. 19-60; col. 16, ll. 1-61), at least in part by:
generating a projection image based at least in part on OCT measured data from the interferometer (col. 2, ll. 15-26; col. 16, ll. 1-61);
interpolating, for a plurality of pixels of the OCT measured data, a final color texture based at least in part on one or more color values of pixels of the reflectance image registered with neighboring pixel (col. 15, ll. 14-17; col. 16, ll. 4-9; col. 16, ll. 19-25);
 and 
a display that shows the combined reflectance image and OCT measured data reflecting the final color texture (col. 2, ll. 15-26; col. 10, ll. 54-60; col. 15, ll. 14-17; col. 16, ll. 1-61);
[claim 2] wherein the processing and control logic is further configured to register the returned reflectance image to the OCT measured data based on operations of the scanner (col. 10, ll. 54-60; col. 13, ll. 13-21; col. 15, ll. 53-63);  
[claim 3] wherein the OCT imaging apparatus is a swept-source OCT imaging apparatus or the OCT light source is a wide-bandwidth light source (col. 10, ll. 61 to col. 11, ll. 36; col. 15,  ll. 40-44);  
[claim 5] wherein the scanner determines an optical path to the subject (col. 10, ll. 54-60; col. 13, ll. 13-21; col. 15, ll. 53-63).  
  
Xu differs from the limitations in that it is silent to specifically acquiring intraoral images of a tooth. 
However, Dillon teaches and shows in Figures 1 and 5, a hand-held intra-oral imaging device that utilizes an OCT subsystem (140) and a surface scanning subsystem (135) to obtain a combined, real-time image of an intra-oral environment (par. 4, 19-21, 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Xu to obtain an intraoral image for the advantage of providing a combined image with less noise and artifacts, with a reasonable expectation of success. 

Xu and Dillon differ from the limitations in that they are silent to the apparatus explicitly generating a rotation matrix and a translation matrix for registering the OCT measured data with the reflectance image. 
However, Oh teaches a method for processing medical images, wherein an image processor (720) performs “various image registration methods”, specifically, “rigid registration” of a plurality of extracted images, wherein the “rigid registration” comprises obtaining “a rotation matrix and a translation matrix, that minimizes the distance between corresponding landmarks” in the plurality of images (par. 264-265).  Oh further discloses that the obtained matrices may be based on “a pixel intensity similarity”. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Xu to utilize the various image registration methods disclosed by Oh, for the advantage of providing a combined image with less noise and artifacts, with a reasonable expectation of success. 

Claims 6-8 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,953,911 to Xu et al., in view of US Publication 2018/0027159 to Dillon et al.

In regards to claims 6-8 and 10-12, Xu discloses and shows in Figures 3-4, 11A-11B, an apparatus and method for acquiring images of a subject (col. 1, ll. 52-59; col. 2, ll. 15-26) comprising: 
an OCT imaging apparatus (44) comprising an OCT light source, a scanner, and an interferometer having a reference arm and a sample arm, wherein the OCT imaging apparatus is configured to generate a 3D OCT volume having a pixel dimensions LxMxN (3D pixel dimensions would be inherent to a 3D image) (col. 2, ll. 15-26; col. 13, ll. 12-21; col. 14, ll. 64 to col. 16, ll. 9); 
a reflectance imaging apparatus comprising a visible light source (30) and a color image sensor (38), wherein the reflectance imaging apparatus is configured to generate a 2D color image having pixel dimensions LxM (2D pixel dimensions would be inherent to a 2D image) (col. 2, ll. 15-26; col. 10, ll. 19-67; col. 11, 1-36; col. 14, ll. 64 to col. 16, ll. 9); 
combining optics that combine the OCT light source and visible light directed toward a 2D arrangement of a plurality of points of an intraoral feature onto the same optical path for projection onto the intraoral feature and that separate the visible light primary components from the OCT light for light returning from the intraoral feature to separately obtain OCT measured data and corresponding color reflectance image data in sequence and correlated for a plurality of the 2D arrangement of points of the intraoral feature (col. 2, ll. 15-26; col. 10, ll. 19-67; col. 11, 1-36; col. 12, ll. 23- 68; col. 14, ll. 64 to col. 16, ll. 9); 
processing and control logic (40) configured to process and combine the returned color reflectance image data and the OCT measured data (col. 2, ll. 15-26; col. 10, ll. 19-60; col. 16, ll. 1-61); and 
a display that shows the combined color reflectance image and OCT measured data (col. 2, ll. 15-26; col. 10, ll. 54-60; col. 16, ll. 1-61), to overlay the LxMxN OCT volume with the LxM 2D color image to create an overlaid image and to interpolate color values for one or more pixels based at least in part on color values or adjacent pixels within the overlaid image (col. 15, ll. 14-17; col. 16, ll. 4-9; col. 16, ll. 19-25);  
[claim 7] wherein the combining optics provide laser diode visible light (col. 10, ll. 61 to col. 11, ll. 36; col. 15,  ll. 40-44);  
[claim 8] wherein the same optical path includes the scanner (col. 10, ll. 54-60; col. 13, ll. 13-21; col. 15, ll. 53-63);
 [claim 10] wherein the combining optics comprise a fiber combiner (34), a beam splitter, or beam splitter prism (108) (col. 3, ll. 1-20; col. 10, ll. 19-53; col. 12, ll. 46-62);  
[claim 11] wherein the processing and control logic is configured to process and combine the returned color reflectance image data and an OCT surface detected in the OCT measured data (col. 2, ll. 15-26; col. 10, ll. 19-60; col. 16, ll. 1-61);   
[claim 12] wherein the combining optics comprise a wave division multiplexer or a grating (col. 3, ll. 1-20; col. 10, ll. 19-53; col. 12, ll. 46-62).  
 
Xu differs from the limitations in that it is silent to specifically acquiring intraoral images of a tooth. 
However, Dillon teaches and shows in Figures 1 and 5, a hand-held intra-oral imaging device that utilizes an OCT subsystem (140) and a surface scanning subsystem (135) to obtain a combined, real-time image of an intra-oral environment (par. 4, 19-21, 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Xu to obtain an intraoral image for the advantage of providing a combined image with less noise and artifacts, with a reasonable expectation of success. 

In regards to claims 13-22, Xu discloses and shows in Figures 3-4, 11A-11B, an apparatus and method for acquiring images of a subject (col. 1, ll. 52-59; col. 2, ll. 15-26) comprising: 
obtaining, for a surface sample, optical coherence tomography (OCT) data having LxMxN pixel dimensions (3D pixel dimensions would be inherent to a 3D image) (col. 2, ll. 15-26; col. 13, ll. 12-21; col. 14, ll. 64 to col. 16, ll. 9); 
acquiring reflectance image content from the surface sample having LxM pixel dimensions (2D pixel dimensions would be inherent to a 2D image) (col. 2, ll. 15-26; col. 10, ll. 19-67; col. 11, 1-36; col. 14, ll. 64 to col. 16, ll. 9); 
combining the reflectance image and OCT data content based at least in part on pixel locations within each of the reflectance image and the OCT data content (col. 2, ll. 15-26; col. 10, ll. 19-60; col. 15, ll. 14-17; col. 16, ll. 1-61); and 
rendering the combined reflectance image and OCT data content in a single image on a display (col. 2, ll. 15-26; col. 10, ll. 54-60; col. 16, ll. 1-61) (Figures 12-14);
[claim 14] further comprising registering the reflectance image content to the OCT data (col. 10, ll. 54-60; col. 13, ll. 13-21; col. 15, ll. 53-63);  
[claim 15] wherein registering comprises projecting a 3D volume generated from the OCT data to form a 2D grayscale image (col. 2, ll. 15-26; col. 10, ll. 54-60; col. 16, ll. 1-61) (Figures 12-14);  
[claim 16] further comprising correcting distortion in the 2D grayscale image or applying rotation and translation to the 2D grayscale image or the reflectance image (col. 2, ll. 15-26; col. 10, ll. 54-60; col. 13, ll. 12-21; col. 15, ll. 53-63; col. 16, ll. 1-61) (Figures 12-14);  
[claim 17] wherein the OCT data is obtained using an OCT imaging apparatus comprising an OCT light source, a scanner, and an interferometer having a reference arm and a sample arm, and wherein the OCT data and the acquired reflectance image content from the intraoral feature are conveyed by the scanner (col. 14, ll. 64 to col. 16, ll. 9);  
[claim 18] further comprising interpolating RGB color with surrounding values from the nearest neighbor pixels (col. 15, ll. 40 to col. 16, ll. 61);  
[claim 19] wherein spectral ranges of the OCT and reflectance image content are non-overlapping (col. 10, ll. 61 to col. 11, ll. 36; col. 15, ll. 40-44);
[claim 20] wherein combining the reflectance image and OCT data content comprises mapping color values of the reflectance image to corresponding points on a surface extracted from the OCT data (col. 2, ll. 15-26; col. 10, ll. 19-60; col. 16, ll. 1-61);
[claim 21] wherein detection of the acquired reflectance image content is performed at an OCT spectrometer in an OCT signal detector that separates color reflectance image data to the OCT data (col. 10, ll. 19-61; col. 12, ll. 46-63; col. 15, ll. 18-39);  
[claim 22] wherein OCT light for the OCT data and reflectance light for the acquired reflectance image content are separately obtained and correlated for a 2D arrangement of a plurality of points for the intraoral surface sample (col. 2, ll. 15-26; col. 10, ll. 19-60; col. 12, ll. 46-62; col. 14, ll. 64 to col. 16, 61).

Xu differs from the limitations in that it is silent to specifically acquiring intraoral images of a tooth. 
However, Dillon teaches and shows in Figures 1 and 5, a hand-held intra-oral imaging device that utilizes an OCT subsystem (140) and a surface scanning subsystem (135) to obtain a combined, real-time image of an intra-oral environment (par. 4, 19-21, 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Xu to obtain an intraoral image for the advantage of providing a combined image with less noise and artifacts, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2877